Citation Nr: 1104977	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  03-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder 
to include as a result of exposure to asbestos, lead, carbon 
monoxide or chemicals.
	
2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) from 
May 2002 and December 2006 rating decisions.

The Board notes that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  However, in this case, the Board already adjudicated a 
claim of entitlement to service connection for an acquired 
psychiatric disability other than PTSD in June 2009.  As such, 
only the issue of service connection for PTSD remains for 
adjudication. 


FINDINGS OF FACT

1.  The evidence of record does not corroborate the Veteran's 
reported stressor.

2.  The weight of the evidence does not support a finding that 
the Veteran has a respiratory disability as a result of service, 
include exposure to asbestos, lead, carbon monoxide, or chemicals 
during service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).

2.  Criteria for service connection for a respiratory disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
PTSD

To establish entitlement to service connection for PTSD a veteran 
must provide:    1) medical evidence diagnosing PTSD; 2) a link, 
established by medical evidence, between current symptoms of PTSD 
and an in-service stressor; and 3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

It is noted that the regulations governing PTSD claims were 
recently amended.  The purpose of the amendment was to 
liberalize, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  

The new amendment provides that if a stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

This revised regulation was made effective to all cases that were 
currently pending at the Board and therefore, the revised 
regulations must be considered in evaluating the Veteran's claim; 
however, as discussed below, the Veteran's alleged stressors do 
not stem from "fear of hostile military or terrorist activity" 
as contemplated by the regulation and therefore they are not 
applicable.  In this regard, the revised regulations provide a 
number of examples of what "fear of hostile military or 
terrorist activity" means, but the entirety of the examples 
consist of non-domestic enemy attacks.  Conversely, the Veteran's 
reported stressors, as described below, consist of fights that 
allegedly took place between U.S. troops that were stationed in 
Germany.  

The Veteran applied for service connection for PTSD in November 
2005; having been diagnosed with PTSD based on a non-combat 
stressor.  He testified at a hearing before the Board in March 
2009 that when he first arrived in Nellingen Germany in 1971 with 
the 87th Maintenance Battalion, he arrived during the middle of 
what he described as a race riot.  The Veteran even stated that 
he had recollections of being in a fight, but he blocked much of 
it out of his memory.  The Veteran reported that he first sought 
treatment in around 2002.  

In a February 2006 statement, the Veteran stated that as he came 
to the entrance of the HEM (Heavy Equipment Maintenance) Co. 
buildings he saw soldiers chasing one another, and witnessed one 
soldier hitting another with a bat.  The Veteran reported that a 
soldier grabbed him from behind and pulled him into a room where 
people were preparing weapons to use in the fighting that was 
going on outside.  The Veteran reported that he was handed a 
bloody bat to use, but he stated that something snapped in him, 
causing him to lose memory of all the things that were happening.  
The Veteran indicated that the events transpired on June 24 or 
25, 1971.

Service personnel records were obtained and show that the Veteran 
was transferred to the 903rd HEM on June 24, 1971 and he returned 
to the United States on December 29, 1971.  A transfer form 
indicated that the Veteran's reporting date was June 28, 1971.  

The Veteran has submitted letters and email accounts from several 
former servicemen who have described racial unrest at United 
States military installations in Germany in the late 1960s and 
early 1970s, but none of the reports describe the incident 
reported by the Veteran, as none of the people who provided the 
statements were stationed at the Nellingen installation at the 
same time as the Veteran.  

In October 2007, the RO submitted a request to the Center for 
Unit Records Research (CURR).  The request sought any information 
from the 903rd Heavy Equipment Maintenance Co. from June 1, 1971 
to January 1, 1972 regarding racial fighting amongst the soldiers 
at the Nellingen Barracks.  

A response was received in November 2007 indicating that no 
documentation was located from either the 903rd HEM or the 87th 
Maintenance Battalion for 1971, and it was recommended that the 
U.S. Army Crime Records Center (ACRC) should be contacted; and 
that the morning reports from the 903rd HEM Co be searched from 
April 1, 1971 to August 31, 1971 to see if the incident was 
mentioned as a significant event.

The RO contacted the ACRC on April 15, 2008 and again on July 15, 
2008 but no response was received.

As recommended, a search was also initially conducted for the 
morning reports of the 903rd HEM Co.  However, the only results 
that were returned were two personnel records that listed the 
Veteran as part of the 903rd HEM Co.  Given that the requested 
search of the morning records had only returned several 
individual records, the Board was concerned that the search that 
was conducted focused on the Veteran alone and not on the overall 
situation at the Nellingen Barracks, and the Board thus remanded 
the Veteran's claim for additional development. 

Another request was sent to the ACRC requesting any information 
about racial attacks at the Nellingen Barracks between June 24, 
1971 and August 21, 1971 with a focus on the 903rd Heavy 
Equipment Maintenance Company and the 87th Maintenance Battalion.  
However, a response was received in September 2009, that the 
requested searches failed to produce any records.

The Veteran has written on several occasions expressing his 
concerns that he had not yet actually been processed into either 
the 903rd Heavy Equipment Maintenance Company or the 87th 
Maintenance Battalion, as such, he felt that the incorrect 
records were being searched.  The Board has considered his 
concern, but the fact is that the Veteran is alleging that events 
took place at Nellingen base where the 903rd Heavy Equipment 
Maintenance Company and the 87th Maintenance Battalion were 
stationed.  Accordingly, the remand instructions were to search 
the records of those units; not for mention of the Veteran 
specifically, but rather to determine if there was any evidence 
of racial incidents described in the unit records around the time 
the Veteran alleged the incidents occurred.  As such, it is 
immaterial whether the Veteran was formally a member of the units 
at that time.  Furthermore, it is unlikely any record personal to 
the Veteran would mention any racial incidents, since the Veteran 
has not indicated that he reported the alleged incident and he 
did not report ever seeking any treatment in service for feelings 
stemming from the alleged incident. 

As noted above, the Veteran has submitted several statements in 
an effort to show that racial fighting did occur in Germany 
around the same time that he was stationed there.

Specifically, the Veteran sent excerpts from a history about the 
223rd Aviation Battalion from someone who was stationed at the 
Nellingen barracks from 1972 until 1974 (it is noted that the 
Veteran was discharged from service in January 1972).  The 
soldier wrote that racial riots were happening everywhere and he 
alluded to a big one occurring at the Stuttgart PX which was the 
beginning of Race Relations classes.  However, this soldier was 
stationed at Nellingen after the Veteran was discharged and 
therefore cannot testify to or otherwise corroborate the specific 
accounts which the Veteran has asserted as the cause of his PTSD.

The Veteran also submitted a solicitation in a Veterans' magazine 
looking for someone stationed in Germany with the 43rd artillery 
between October 1966 and March 1968 who experienced episodes of 
racism and racial hostility.  However, again, this person was 
stationed with a different unit and at a time when the Veteran 
was not even in Germany, and therefore it too does not 
corroborate the Veteran's reported stressor

An email from a retired colonel described his time at the 
Nellingen base from June 1970 to November 1970.   While the 
Colonel described racial strife there, he left the base more than 
six months before the Veteran actually arrived.

The Veteran also submitted an article describing racial unrest at 
the Nellingen base in approximately September 1970, but again 
this was a number of months prior to his arrival at Nellingen.  

The Veteran has been diagnosed to have PTSD based on his reports 
of the racial riot at Nellingen when he first arrived, but as 
noted, service connection for PTSD involving a non-combat 
stressor requires corroboration of the particular event.  Here, 
while there is a showing of was racial tension in Germany during 
the Vietnam War era, this does not establish that racial attacks 
occurred at Nellingen base, while the Veteran was stationed 
there.  As such, the mere diagnosis of PTSD alone is insufficient 
to award service connection.   

Given that the Veteran's reported stressor has not been 
corroborated, the criteria for service connection for PTSD have 
not been met, and the Veteran's claim is therefore denied.

Lung Condition

In May 2001, the Veteran filed a claim seeking service connection 
for asbestos exposure.  Evidence submitted indicating that the 
Veteran was exposed to asbestos includes his testimony that the 
building he worked in while stationed in Germany had exposed 
insulation which was covered in asbestos, and an e-mail from a 
fellow soldier who reported working in Germany in 1970-1971 with 
the Veteran's unit who stated that the buildings were heated with 
steam heat and pipes that were wrapped with asbestos.  It also 
was indicated that while stationed there the barracks were being 
remodeled and the asbestos was being removed.  Letters received 
from family members indicate that following service, the Veteran 
worked primarily as a farmer which would not have exposed him to 
asbestos.  The Veteran also reported working part-time as a 
painter, but he has emphasized that he worked exclusively with 
latex paints and not with oil based paints.

Regardless of whether the Veteran was exposed to asbestos or 
other chemicals in service, the mere exposure to chemicals or 
asbestos is insufficient to warrant service connection, rather, 
there must be a chronic disease or disability that results from 
such exposure.  Thus, as his claim developed, the Veteran 
modified it to entitlement to service connection for a lung 
condition secondary to chemical or asbestos exposure during 
service.  However, while the Veteran believes that he has an 
asbestos related disease as a result of his time in service, he 
is not medically qualified to prove a matter requiring medical 
expertise, such as offering an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Federal Circuit has held that medical evidence is not always 
required when the determinative issue is medical nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, 
in this case, the Veteran is attempting to establish that a 
condition found multiple decades after service was caused by a 
certain exposure.  Such a determination goes well beyond merely 
reporting symptoms or observations, and in fact, as discussed 
below, the Veteran did not report the onset of breathing problems 
for several decades after leaving service.  As such, the Veteran 
is not merely relating a continuing of symptoms.  To provide an 
opinion on such a topic requires medical training well beyond the 
Veteran's experience.  As such, his opinion is insufficient to 
provide the requisite nexus between a lung condition and asbestos 
exposure.

Nevertheless, a number of medical statements have been received 
in an effort to ascertain the etiology of the Veteran's current 
lung conditions.  The Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of evidence contained in a 
record; every item does not have the same probative value.  While 
the Board may not ignore the opinion of a physician, it certainly 
is free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater 
weight may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).

A report from a VA medical provider dated in July 2002 is the 
first to offer an opinion on the question at issue, and it 
reflects that after reviewing the claims file, it was concluded 
that it "is unlikely that the conditions claimed are connected 
to service exposure of asbestos, lead or carbon monoxide."  
While obviously adverse to the Veteran's claim, since it does not 
provide any commentary to allow for weighing the conclusion, it 
is accorded minimal probative value.  Furthermore, after this 
opinion was offered, records were obtained that showed the 
Veteran had since developed small pulmonary nodules.  In July 
2009, another VA physician wrote that the Veteran had related to 
him, his exposure to asbestos in service, and that the lung 
nodules are "most likely linked to his asbestos exposure while 
serving in the military."  Like the July 2002 adverse opinion, 
however, this conclusion, while favorable, also fails to provide 
any meaningful commentary to allow the Board to make an informed 
decision as to the weight to assign it.  As such, it too is 
accorded minimal probative value.  

On March 2010, the Veteran was examined for VA purposes.  The 
examination report shows the examiner reviewed the Veteran's 
claims file and medical records, and provided an extensive report 
of the Veteran's symptoms and allegations.  The examiner noted 
that x-rays did not show any significant pleural disease, but did 
observe that a restrictive ventilator defect was shown on 
pulmonary function testing and that pulmonary nodules were 
confirmed by a CT scan.  The Veteran was diagnosed with a 
restrictive lung disease, but the examiner concluded that it was 
less likely than not that such a condition was caused by or a 
result of military service to include exposure to asbestos and 
chemicals.  The examiner reasoned that while the Veteran was 
presumed to have been exposed to asbestos and other chemicals 
while in the military, there was a greater chemical exposure post 
service, and as to asbestos exposure, the Veteran essentially did 
not manifest findings consistent with illness arising from 
asbestos exposure.  There were no pleural plaques as seen in 
those with asbestosis and the nodules that were seen were not as 
those seen from mesothelioma, the tumors produced by asbestos 
exposure.  

Given the breadth of the review conducted by this examiner, the 
consideration of both in-service and post service exposure, 
together with the medically based rationale for the conclusion, 
the Board considers this opinion to be highly probative.  

Another VA physician wrote in August 2010, that the Veteran had 
been under her care for the past couple months, and she offered 
the comment that the Veteran's complaints and other tests 
results, "may be related to his asbestos exposure."  However, 
"may" in the context of a medical opinion is the same as "may 
not" and therefore cannot provide the requisite nexus.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply indicating 
something is possible is an assertion too indefinite from which 
to draw a conclusion.  Thus, these comments are not accorded 
probative value.  

In this case, the Veteran testified that he first began having 
respiratory problems in the early 1990s, which is nearly two 
decades after he separated from military service.  The most 
probative evidence identified above, the March 2010 VA medical 
opinion, is adverse to the Veteran's claim that his respiratory 
disability is related to service.  As the greater weight of 
evidence is against the claim, a basis upon which to establish 
service connection has not been presented, and the appeal is 
denied.  



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
This letter also advised the Veteran of the criteria for 
establishing a disability rating and effective date of an award.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA and private treatment records 
have been obtained.  Additionally, the Veteran testified at a 
hearing before the Board.  VA also conducted several records 
searches in an effort to help corroborate the Veteran's reported 
stressor.

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  The 
Board finds the most recent VA lung examination was thorough and 
adequate and provides a sound basis upon which to base a decision 
with regard to the Veteran's claim.  The VA examiner personally 
interviewed and examined the Veteran, including eliciting a 
history from him, and provided the information necessary to 
evaluate his claim.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a respiratory disorder is denied.
	
Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







The Veteran was first provided with a VA examination in July 
2002.  After conducting a thorough review of the Veteran's claims 
file, the examiner opined that it was unlikely that the 
conditions claimed by the Veteran were connected to service 
exposure to asbestos, lead or carbon monoxide.

In a VA treatment record in November 2006, it was noted that the 
Veteran had a 1.5 pack per day tobacco habit for 15 years which 
stopped in approximately 1980.  It was noted that a MRI was 
negative for any small pulmonary nodules.  Subsequently, the 
Veteran was found to have small lung granulomas in March 2007, 
and a CT scan in September 2008 showed small chronic pulmonary 
nodules.  





 were not of the sort associated with x-rays showed no pleural 
plaques as seen with asbestosis and while the CT scan showed some 
lung nodules, no documentation of mesothelioma was seen as was 
typical of those with asbestosis.

The Veteran has advanced two opinions from VA doctors, that 
generally support his claim, but which fail to provide any 
rationale for their conclusions.  In July 2009, a doctor wrote 
that he was aware of the Veteran's reports of asbestos exposure 
while in the service and noted the CT scan showing lung nodules.  
The doctor opined that the lung nodules were most likely linked 
to the Veteran's asbestos exposure while serving in the military.  
However, the doctor provided no rationale for his opinion, and 
did not explain why he considered a lung nodule to be a result of 
the Veteran's presumed asbestos exposure during service.

In August 2010, another VA doctor wrote that the Veteran had 
presented with complaints of fatigue and dyspnea.  She noted that 
a pulmonary function test in March 2010 showed some restrictive 
lung disease and a decreased DLCO.  She also noted the CT scan 
showing right upper lobe parenchymal and pleural scarring, 
biapical pleural scarring, right subpleural lung nodule and 
several pulmonary nodules.  The doctor then suggested that the 
aforementioned findings may be related to the Veteran's asbestos 
exposure.  


He has submitted several letters from medical professionals, but 
the opinions asserted in these letters are speculative and 
provide no rationale for their conclusions.  

Several VA examiners have reviewed the claim, but have 
affirmatively found that it is less likely than not that the 
Veteran has a current lung disability as the result of in-service 
asbestos exposure.  The second VA opinion, obtained specifically 
to address the discovery of a pulmonary nodule, acknowledged the 
presence of a restrictive lung disease, but found that it was 
less likely than not that the Veteran's restrictive lung disease 
either began during or was otherwise caused by the Veteran's 
military service.  

More importantly, the examiner provided a medically based 
rationale for the opinion, reasoning that while the Veteran was 
presumed to have been exposed to asbestos and other chemicals 
while in the military, x-rays showed no pleural plaques as seen 
with asbestosis and while the CT scan showed some lung nodules, 
no documentation of mesothelioma was seen as would be expected in 
cases of asbestosis.

Having weighed the medical evidence of record, the Board finding 
that the most recent VA examination report is the most probative 
medical evidence as it is grounded in the medical literature 
concerning asbestos related disease.  Furthermore, this opinion 
is not speculative in its conclusions, and it provided a sound 
rationale for its conclusion.

Given this finding, the medical evidence is against the Veteran's 
claim, and therefore the criteria for service connection have not 
been met.  Accordingly, the Veteran's claim for service 
connection for a lung disease to include as a result of asbestos 
or other chemical exposure in the military, is denied.















 Department of Veterans Affairs


